Exhibit 10.1
LICENSE AGREEMENT
between
ASUBIO PHARMA CO., LTD. and OMEROS CORPORATION
     This license agreement (this “Agreement”) is made effective the 3rd day of
March 2010 (the “Effective Date”) between Asubio Pharma Co., Ltd., a Japanese
Corporation having a place of business at 9-11 Akasaka 2-Chome, Minato-Ku, Tokyo
107-8541 Japan (“Asubio”), and Omeros Corporation, a Washington corporation
having a principal place of business at 1420 Fifth Avenue, Suite 2600, Seattle,
WA 98101 USA (“Omeros”).
     WHEREAS Asubio owns rights to certain phosphodiesterase-7 (“PDE7”)
inhibitors and derivatives thereof, claimed in certain related patents and
pending patent applications owned by Asubio;
     WHEREAS Asubio and Omeros entered into a Mutual Confidential Disclosure
Agreement executed on June 6, 2008 and amended on June 18, 2009 (the “Mutual
CDA”) and a Material Transfer Agreement executed on October 20, 2008 (the “MTA”)
to permit Omeros to evaluate certain of Asubio’s PDE7 inhibitors and related
confidential information;
     WHEREAS Omeros owns rights to certain pending patent applications directed
to the use of PDE7 inhibitors for the treatment of movement disorders;
     WHEREAS Omeros wishes to undertake an exclusive license to Asubio’s rights
in certain of Asubio’s PDE7 inhibitors under Asubio’s related patents for
development and commercialization by Omeros for the treatment of movement
disorders [†]; and
WHEREAS Asubio wishes to grant Omeros an exclusive license to such inhibitors
and related patents and patent applications in the field of movement disorders
[†] in consideration of the milestone and royalty payments set forth in this
Agreement;
     NOW THEREFORE, in consideration for the mutual covenants and obligations
set forth herein as well as other good and valuable consideration, the parties
hereby agree as follows:

1   Key Definitions

1.1   “Affiliate” as used herein shall include any affiliate, subsidiary or
parent of either party and in each case shall mean any corporation or other
entity directly or indirectly controlled by, controlling or under common control
with the party, and for such purposes “control” shall mean the direct or
indirect ownership of more than fifty percent (50%) of the voting interest in
such other corporation or other entity, or the power to direct the management of
such other corporation or other entity.   1.2   “Asubio Patents” means the
patents and patent applications owned by Asubio that are listed on Schedule A
attached to this Agreement, as well as all foreign and national counterparts,
all continuations, divisionals, reissues and reexaminations corresponding
thereto or claiming priority therefrom, and all patents, inventor certificates
and utility models issuing therefrom.   1.3   “Asubio Know-How” means Asubio’s
data and information listed in Schedule B

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    attached to this Agreement, which data was disclosed by Asubio to Omeros
under the Mutual CDA and/or the MTA, and any additional data, information and
records disclosed from Asubio to Omeros in accordance with this Agreement.   1.4
  “Compounds” means the Parent Compounds, samples of some of which were
previously supplied by Asubio to Omeros in accordance with the terms of the MTA,
and any Improved Compounds. Asubio and Omeros agree that the Excluded Compounds
are not included in the Compounds.   1.5   “Compound Improvement Patents” mean
all patents and patent applications claiming substances that are new
improvements (including any structural derivatives or analogs), variations,
updates, modifications, and enhancements to the Parent Compounds made by or for
Omeros at any time commencing upon execution of the MTA and ending upon the
termination of this Agreement, but excluding any patent or patent application
claims to new uses or methods of use of the Compounds.   1.6   “Excluded
Compounds” means the compounds described in Schedule D attached to this
Agreement.   1.7   “Field” means all movement disorders described in WHO ICD-10
(G20-G26) and/or in Omeros’ published International PCT Patent Application WO
2008/119057 A2, including, without limitation, Parkinson’s Disease, Restless
Legs Syndrome, Post-encephalitic Parkinsonism, Dopamine-Responsive Dystonia,
Shy-Drager Syndrome, Periodic Limb Movement Disorder, Periodic Limb Movements in
Sleep, Tourette’s Syndrome, all other movement disorders treatable with a
dopamine receptor agonist or a precursor of a dopamine receptor agonist, [†].  
1.8   “Field Improvement Patents” means all patents and patent applications
claiming new uses or methods of use of the Compounds solely in the Field made by
or for Omeros at any time commencing upon execution of the MTA and ending upon
the termination of this Agreement, but excluding any claim to the chemical
structure of the Compounds and excluding any claim to uses or methods of use
relating to treatment of diseases in the dermatology and dermatologic affections
defined as any diseases of the skin, hair/scalp or nails.   1.9   “Improved
Compounds” means any compound, other than the Parent Compounds, encompassed by
the claims of the Asubio Patents and/or Compound Improvement Patents, including
new improvements (including any structural derivatives or analogs), variations,
updates, modifications, and enhancements to the Parent Compounds, made by or for
Omeros at any time commencing upon execution of the MTA and ending upon the
termination of this Agreement. Asubio and Omeros agree that the Excluded
Compounds are not included in the Improved Compounds. Improved Compounds shall
include Improved Compounds that are encompassed only by valid claim(s) of the
Asubio Patents (“Minor Improved Compounds”), Improved Compounds that are
encompassed by valid claim(s) of both the Asubio Patents and the Compound
Improvement Patents (“Major Improved Compounds”) and Improved Compounds that are
encompassed only by valid claim(s) of the Compound Improvement Patents (“Other
Improved Compounds”).

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



1.10   “Measure Date” means any given point in time when a determination is
being made.   1.11   “Net Sales” means (a) the gross total of the monetary
amounts collected by Omeros, when Omeros is the initial seller and distributor,
and by Omeros’ sublicensee(s), when such sublicensee(s) are the initial
seller(s) and distributor(s), for the sale or distribution of the Products to
independent third parties, less (b) the sum of the following actual and
customary deductions where applicable: cash, trade, or quantity discounts;
sales, use, tariff, import/export duties or other excise taxes, and any other
governmental taxes imposed on particular sales; transportation charges and
allowances; sales commissions to third parties (but excluding sales commissions
to Omeros’ employees); wholesale charge backs; distributor fees;
Medicare/Medicaid rebates; customer rebates; refunds for recalls; and allowances
or credits to customers because of rejections or returns, provided such
deductions are documented.   1.12   “Parent Compounds” means the seven compounds
listed in Schedule C attached to this Agreement that are claimed in one or more
of the Asubio Patents.   1.13   “Product” or “Products” means all drug
product(s) and drug product candidate(s) containing one or more Compounds that
are encompassed by any valid and subsisting claim(s) of any issued patent within
the Asubio Patents or the Compound Improvement Patents in the country or
countries in which such products are offered for sale, sold, manufactured or
used. Notwithstanding the foregoing, any certain drug product or drug product
candidate that initially meets the definition of a Product set forth in the
foregoing sentence of this Subsection 1.13 shall still be deemed to be a Product
after the expiration of all claim(s) of all issued patent within the Asubio
Patents or the Compound Improvement Patents covering the Compound contained in
such product if, and only if, the use of such Compound is encompassed by any
valid and subsisting claim(s) of any issued patent within the Field Improvement
Patents in the country or countries in which such drug product or drug product
candidate is used.   1.14   “Third Party Marketing and Distribution Agreement”
means any agreement conveying a sublicense of the marketing and distribution
rights for a Product to a third party entity other than any Affiliate of either
party.   2   Grant of License   2.1   Asubio hereby grants to Omeros for the
term of this Agreement a royalty-bearing, exclusive worldwide license in the
Field under the Asubio Patents and the Asubio Know-How, including the right to
grant sublicenses, to use (including, without limitation, manufacture,
formulate, preclinical and clinical research and development and
commercialization), apply for approval, sell, offer for sale, market,
distribute, import and export the Compounds and the Products (the “License”).  
2.2   If requested by Omeros, Asubio will consider in good faith expanding the
License in the Field, on terms consistent with this Agreement, to include
additional PDE7 inhibitors created by Asubio, other than the Compounds, that are
claimed in the Asubio Patents and that are not reasonably expected, based on a
preclinical assessment, to have a clinically meaningful immunologic function.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



2.3   If requested by Omeros, Asubio will consider in good faith expanding the
Field to include other central nervous system diseases and disorders that do not
involve meaningful immunologic dysfunction.   2.4   If, in accordance with
Omeros’ right to grant sublicenses under the License, Omeros elects to convey to
any third party other than an Affiliate of Omeros any rights to offer for sale,
sell, and market a Product in any ex-U.S. country in the world, Omeros will
consider in good faith the exclusive licensing of such Product to Asubio or its
Affiliates in such country. Omeros shall give Asubio prompt notification of the
identity of each third party who is conveyed such sublicense rights. Omeros
shall ensure that such third parties are bound by the same obligations, to the
extent practicable and applicable, as those set forth in this Agreement, and
shall be responsible to Asubio for the acts and omissions of such third party.  
2.5   Asubio shall, as part of the Asubio Know-How, disclose and provide to
Omeros any and all additional data, information and records it may have or may
develop or obtain during the term of this Agreement that would facilitate
Omeros’ development, manufacture, approval for marketing and commercialization
of any of the Parent Compounds, and Omeros shall have the right to reference the
Asubio Know-How in any regulatory submission.   3   Milestone Payments   3.1  
Omeros shall pay Asubio the following one-time milestone fees (each a “Milestone
Fee”) in U.S. dollars following the satisfaction of the following corresponding
milestone events (each a “Milestone”):   3.1.1   Upon execution of this
Agreement, Omeros shall pay Asubio a Milestone Fee of [†].   3.1.2   Upon
Omeros’ or its sublicensee(s)’ receipt of positive data from completed
toxicology studies, each of three-months minimum duration, of a first Product in
a rodent species and in a non-rodent species, which studies have been conducted
in conformance with current good laboratory practice guidance (“GLP”)
promulgated by the U.S. Food and Drug Administration (“USFDA”), which data and
studies are sufficient to support the submission by Omeros or its sublicensee(s)
to USFDA of an Investigational New Drug Application (“IND”), Omeros shall pay
Asubio a Milestone Fee of [†].   3.1.3   Upon the first dosing of a human
subject in the first Phase 1 clinical study sponsored or authorized by Omeros or
its sublicensee(s) of a first Product anywhere in the world, which study has
been cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall
pay Asubio a Milestone Fee of [†].   3.1.4   Upon the first dosing of a human
subject in the first Phase 2 clinical study sponsored or authorized by Omeros or
its sublicensee(s) of a first Product anywhere in the world, which study has
been cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall
pay Asubio a Milestone Fee of [†].

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



3.1.5   Upon the first dosing of a human subject in the first Phase 3 clinical
study sponsored or authorized by Omeros or its sublicensee(s) of a first Product
anywhere in the world, which study has been cleared by USFDA or a corresponding
foreign regulatory agency, Omeros shall pay Asubio a Milestone Fee of [†].  
3.1.6   Upon receipt of the first new drug application (“NDA”) marketing
approval for a first Product obtained by or on behalf of Omeros or its
sublicensee(s) from USFDA, Omeros shall pay Asubio a Milestone Fee of [†].  
3.1.7   Upon receipt of the first marketing authorization for a first Product
obtained by or on behalf of Omeros or its sublicensee(s) from an ex-U.S.
regulatory authority corresponding to USFDA, Omeros shall pay Asubio a Milestone
Fee of [†].   3.1.8   Upon reaching an aggregate of all Net Sales of [†], Omeros
shall pay Asubio a Milestone Fee of [†].   3.1.9   Upon reaching an aggregate of
all Net Sales of [†], Omeros shall pay Asubio a Milestone Fee of [†].   3.2   If
any Milestone above is achieved with respect to a particular Product before a
prior Milestone has been achieved, then all prior Milestones that have not
previously been paid with respect to that Product shall be deemed achieved upon
achievement of the subsequent Milestone, and the corresponding payment shall
become payable, provided, however, that the NDA approval Milestone set forth in
Subsection 3.1.6 shall not be treated as a “prior Milestone” when the ex-U.S.
marketing authorization Milestone set forth in Subsection 3.1.7 is achieved, and
the ex-U.S. marketing authorization Milestone set forth in Subsection 3.1.7
shall not be treated as a “prior Milestone” when the NDA approval Milestone set
forth in Subsection 3.1.6 is achieved.   4   Royalty Payments   4.1   Omeros
shall pay Asubio a royalty (the “Royalty”) as a percentage of Net Sales. The
Royalty shall be computed in accordance with the applicable one of the following
subsections:   4.1.1   For Products containing one or more Parent Compounds, the
Royalty shall be either (a) prior to the expiration of all applicable valid
claims of the Asubio Patents, [†] of Net Sales of such Products, and then
(b) after the expiration of all applicable valid claims of the Asubio Patents,
[†] of Net Sales of such Products if the use of such Products is encompassed by
valid claim(s) in the Field Improvement Patents in the countries in which such
Products are used; or   4.1.2   For Products containing one or more Minor
Improved Compounds, the Royalty shall be either (a) prior to the expiration of
all applicable valid claims of the Asubio Patents, [†] of Net Sales of such
Products, and then (b) after the expiration of all applicable valid

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    claims of the Asubio Patents, [†] of Net Sales of such Products if the use
of such Products is encompassed by valid claim(s) in the Field Improvement
Patents in the countries in which such Products are used; or   4.1.3   For
Products containing one or more Major Improved Compounds, the Royalty shall be
(a) prior to the expiration of all applicable valid claims of the Asubio
Patents, [†] of Net Sales of such Products, and then (b) after the expiration of
all applicable valid claims of the Asubio Patents and prior to the expiration of
all applicable valid claims of the Compound Improvement Patents, [†] of Net
Sales of such Products, and then (c) after the expiration of all applicable
valid claims of the Asubio Patents and the Compound Improvement Patents, [†] of
Net Sales of such Products if the use of such Products is encompassed by valid
claim(s) in the Field Improvement Patents in the countries in which such
Products are used; or   4.1.4   For Products containing one or more Other
Improved Compounds, the Royalty shall be either (a) prior to the expiration of
all applicable valid claims of the Compound Improvement Patents, [†] of Net
Sales of such Products, and then (b) after the expiration of all applicable
valid claims of the Compound Improvement Patents, [†] of Net Sales of such
Products if the use of such Products is encompassed by valid claim(s) in the
Field Improvement Patents in the countries in which such Products are used.  
4.2   In the event that the provisions of multiple Subsections 4.1.1 through
4.1.4 apply to any Product at any Measure Date, the Subsection that provides the
highest Royalty shall be utilized for only so long as the conditions set forth
in the corresponding Subsection apply.   4.3   Notwithstanding the royalty
provisions of Subsections 4.1 and 4.2, in the event that Omeros enters into a
Third Party Marketing and Distribution Agreement for a Product, then at any
Measure Date the sum of all Royalty payments paid or payable over the life of
this Agreement up to the Measure Date based on the Net Sales collected by the
sublicensee under such Third Party Marketing and Distribution Agreement (the
“Summed Royalties”) shall not exceed [†] of the gross total of the monetary
amounts collected up to the Measure Date by Omeros in the form of royalty
payments and milestone payments under the Third Party Marketing and Distribution
Agreement; provided, that such gross total shall exclude (i) any Net Sales
independent of the Third Party Marketing and Distribution Agreement, (ii) any
amounts received as funding for further research and development activities;
(iii) any amounts received in connection with the conveyance of other rights not
specifically and directly pertaining to such Product; (iv) any amounts received
subject to a repayment obligation by Omeros; and (v) any amounts reasonably
received as consideration for the purchase of equity of Omeros and not as
consideration for sublicense from Omeros, (the “Adjusted Gross Partnering
Revenue”). If on any Measure Date the Summed Royalties exceeds [†] of the
Adjusted Gross Partnering Revenue, then no further Royalty shall be paid under
Section 4 until the Summed Royalties on a subsequent Measure Date falls below
[†] of the Adjusted Gross Partnering Revenue for that Measure Date, provided,
however, that Asubio shall not be required to refund any Royalty payments that
have already been paid to Asubio by Omeros.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



5   Payment Procedures   5.1   Omeros shall promptly notify Asubio of the
achievement of each Milestone, and Asubio shall then invoice Omeros for the
corresponding Milestone Fee. All Milestone Fees shall be paid within thirty
(30) days of receipt of the corresponding invoice.   5.2   Omeros shall pay
Asubio Royalty payments on a quarterly basis for Net Sales realized during each
respective quarter. Royalty payments for each quarter shall be made within sixty
(60) days of the end of the quarter. If Omeros is required to use any estimated
figures to meet this royalty payment time frame, Omeros shall note such figures
as estimated in an accompanying report and shall adjust the Royalty paid the
next quarter when actual figures are available for the prior quarter. Net Sales
and Royalty payments shall be computed based on a conversion from any other
denomination to U.S. Dollars for any revenues received or costs and expenses
incurred by Omeros during the relevant quarter, as provided herein, using the
exchange rate published in The Wall Street Journal, West Coast edition, on the
last business day of the applicable calendar quarter. Each quarterly Royalty
payment shall be accompanied by (a) a report specifying the source and amount of
the Royalty itemized by Product-by-Product basis and country-by-country basis
including information reasonably necessary and sufficient for Asubio to
calculate the Adjusted Gross Partnering Revenue under any Third Party Marketing
and Distribution Agreements for the Products, (b) the total of all discounts,
returns, credits and commissions deducted from gross proceeds to determine Net
Sales, and (c) other information as Asubio may reasonably request from time to
time and as Omeros may agree.   5.3   Milestone Fees and Royalty payments shall
be made in U.S. Dollars by wire transfer in accordance with payment instructions
to be provided by Asubio in writing. Asubio shall be responsible for updating
its payment instructions as may be required. Any and all charges from Omeros’
bank and similar fees incurred by Omeros in processing such payments shall be
borne by Omeros. If any of the payments made or to be made by Omeros to Asubio
become subject to withholding taxes under any applicable law, then Omeros shall
withhold the amount of such taxes for the account of Asubio to the extent
required by such applicable laws, and shall pay the amounts of such taxes to the
proper governmental authorities in a timely manner and promptly transmit to
Asubio an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant governmental authorities of all
amounts withheld sufficient to enable Asubio to claim such payment of taxes.
Omeros will provide Asubio with reasonable assistance (not including
professional advice or representation) to enable Asubio to recover such taxes as
permitted by applicable laws. Any other taxes levied on Omeros arising out of or
in connection with Omeros’ activities hereunder shall be borne by Omeros.   5.4
  Asubio reserves the right to employ a certified public accountant to review
and reconcile the directly relevant accounting records and procedures of Omeros
as they relate to the determination of Royalty payments during reasonable
business hours and no more than

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    twice a year, and Omeros agrees to make available at Omeros’ place of
business all such directly relevant accounting records for that purpose within
30 (thirty) days of written request by Asubio. The cost of such review shall be
borne by Asubio, unless it is found that Omeros under-paid a quarterly Royalty
for any quarter by an amount of [†] or greater, in which case the cost of such
review shall be borne by Omeros.   5.5   In the event that any Milestone Fees or
Royalty payments are not timely paid by Omeros when due, Omeros shall pay to
Asubio interest charges on such late payments at a rate of [†] per annum.   5.6
  Notwithstanding anything to the contrary herein, Omeros shall have no
obligation to pay any Royalty or Milestone Fee for any Product based on any
patent claim that has been declared invalid or unenforceable by a court or
governmental body of competent jurisdiction or based on any patent claim that is
not enforceable in the jurisdiction(s) where such Product is manufactured, used,
sold, offered for sale, imported or distributed.   6   Progress Reports and
Reversion Rights   6.1   Omeros shall, commencing on the one-year anniversary of
the Effective Date of this Agreement and annually thereafter, deliver to Asubio
a written progress report summarizing the status of Omeros’ efforts to develop
and commercialize one or more Products.   6.2   Asubio shall have the right to
terminate the License and this Agreement, at its discretion, if Omeros and each
of its sublicensee(s) for a period of at least six (6) consecutive months ceases
to conduct, or to cause to have conducted, all research, development and/or
commercialization activities for all Products, including without limitation the
cessation for such period of time all medicinal chemistry efforts, all
formulation activities, all chemistry, manufacturing and control activities, all
preclinical research and development, all clinical research and development, and
all regulatory, patent and business partnering activities concerning all
Products, and Asubio sends Omeros a notice of termination prior to
recommencement by Omeros of such activities; provided, however, that any
cessation or delay of such activities due to a regulatory process, availability
of compounds, materials or necessary processes, the procurement of intellectual
property rights, any dispute or legal proceeding concerning third party
intellectual property rights that are necessary to the research, development
and/or commercialization of a Product, or any other material factor not
reasonably within Omeros’ or its sublicensee’s control (e.g., strikes,
terrorism, natural disasters, war), shall be excused. In the event of such a
termination under this provision, the License and other rights held by Omeros
under the Asubio Patents shall revert to Asubio, and Omeros and Asubio shall be
relieved of all further obligations under this Agreement except for the
surviving clauses as set forth in Section 11.4 below.   7   Patent Prosecution
and Enforcement   7.1   Asubio shall retain ownership of the Asubio Patents,
which Asubio Patents cannot be assigned to a third party other than the
Affiliate of Asubio without Omeros’ advance

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    written consent (not to be unreasonably withheld); provided, however, that
this provision shall not act to prohibit Asubio from granting other licenses
under the Asubio Patents consistent with the provisions of Section 2 above.
Asubio shall also retain the sole right and the obligation to diligently use
commercially reasonable efforts to file, prosecute and maintain the patent
applications and patents included in the Asubio Patents that include claims
encompassing the Compounds, including the filing of continuation applications,
divisional applications, appeals, reissues and reexaminations where reasonably
warranted.   7.2   Asubio shall keep Omeros timely informed of all actions
reasonably considered to be important, including, without limitation, all
application filings, search reports, examination reports, office actions,
responses, amendments and appeal proceedings, that are taken in the filing,
prosecution and maintenance of any patent or patent application included in the
Asubio Patents that include claims encompassing the Compounds. Omeros shall
cooperate with Asubio in the course of the procedure for extension of the Asubio
Patents, including any supplemental protection certificates. Should Asubio
determine not to proceed with or to abandon the filing, prosecution or
maintenance of any patent or patent application included in the Asubio Patents
that claims any of the Compounds, Asubio shall provide Omeros timely advance
notice of its determination and Omeros shall be entitled at its discretion and
upon written notice to Asubio to assume the right to file, prosecute and
maintain such patent or patent application, at Omeros’ sole expense, which such
patent or patent application shall thereafter be excluded from the basis for
payment of any Milestone Fee or Royalty to Asubio.   7.3   Omeros shall own and
retain ownership of the Compound Improvement Patents and the Field Improvement
Patents, which Compound Improvement Patents and Field Improvement Patents cannot
be assigned to a third party other than an Affiliate of Omeros without Asubio’s
advance written consent (not to be unreasonably withheld). Omeros shall also
retain the sole right and the obligation to diligently use commercially
reasonable efforts to file, prosecute and maintain the patent applications and
patents included in the Compound Improvement Patents and the Field Improvement
Patents, including the filing of continuation applications, divisional
applications, appeals, reissues and reexaminations where reasonably warranted.  
7.4   Should Omeros determine not to proceed with or to abandon the filing,
prosecution or maintenance of any patent or patent application included in the
Compound Improvement Patents or the Field Improvement Patents, Omeros shall
provide Asubio timely advance notice of its determination and Asubio shall be
entitled at its discretion and upon written notice to Omeros to assume the right
to file, prosecute and maintain such patent or patent application, at Asubio’s
sole expense.   7.5   Whenever either party becomes aware of the possible
infringement of the Asubio Patents, the Compound Improvement Patents or the
Field Improvement Patents by a third party, such party shall promptly notify the
other party of any such infringement and provide such other party with any
available evidence of such infringement.   7.6   Asubio shall have the first
right, but not the obligation, to bring any suit or action for

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    infringement of the Asubio Patents. Any infringement action brought by
Asubio shall be solely at Asubio’s expense and in such actions in which Omeros
has not elected to participate and share in the expenses, Asubio shall have no
duty to account to Omeros for any award, settlement or any other recovery
resulting from such enforcement action. Omeros shall provide reasonable
assistance at Asubio’s reasonable expense in the prosecution of such suit or
action. Omeros shall have the right, but not the obligation, at its cost to join
as a party in any infringement action brought by Asubio. In the event that
monetary damages are awarded or obtained by Asubio whether by judgment, award,
decree, settlement or otherwise, as a result of such enforcement action brought
by ASB in which Omeros joins as a party, the money actually received shall be
divided appropriately between Asubio and Omeros with reference to the relative
monetary injury suffered by the party hereto by reason of the infringement,
after first deducting the expenses incurred by Asubio and Omeros in filing,
prosecuting, and maintaining such suit or action. Asubio shall not settle any
such action in any manner that conflicts with Omeros’ rights in the Asubio
Patents, without the prior written consent of Omeros (which shall not be
unreasonably withheld).   7.7   In the event that Asubio fails to or elects not
to commence any infringement suit or action under Subsection 7.6, Omeros shall
have the sole right in its discretion to enforce, in its name or Asubio’s name,
the Asubio Patents against any third party that infringes one or more claims of
the Asubio Patent by the use, manufacture, offering for sale or sale of a
product that competes with a Product in the Field or that is a generic or
reformulated version of a Product. Any such enforcement action in accordance
with this Subsection 7.7 shall be undertaken at Omeros’ sole cost and Omeros
shall have no duty to account to Asubio for any award, settlement or any other
recovery resulting from such enforcement action. Asubio shall provide reasonable
assistance requested by Omeros in connection with such enforcement action at
Omeros’ reasonable expense. Asubio shall have the right, but not the obligation,
at its cost to join as a party in any infringement action brought by Omeros.
Omeros shall not settle such action in any manner that conflicts with Asubio’s
rights in the Asubio Patents without the prior written consent of Asubio (which
shall not be unreasonably withheld).   7.8   Except as expressly set forth in
Section 2 or elsewhere in this Agreement, neither party grants any license under
its preexisting or independently created or obtained intellectual property
rights to the other party.   7.9   Each party shall execute and cause its
employees and agents to execute any assignment, declaration or other document
required to effectuate the patent ownership, application, prosecution and
enforcement provisions of this Section 7.   8   Representations, Warranties  
8.1   Each party represents and warrants that it has the requisite corporate
power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder.   8.2   Asubio warrants, as of the Effective
Date, to Asubio’s knowledge that: the Asubio Patents include valid issued claims
and/or patentable pending claims that encompass each

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



  of the Parent Compounds and the Parent Compounds do not infringe the
intellectual property of any third party; and Asubio has complied with its duty
of disclosure of prior art and other material information, where applicable, to
national and regional patent offices with respect to the Asubio Patents. Asubio
also warrants that Asubio has not granted any other license, right, security
interest or lien, or undertaken any other obligation, that limits its ability to
grant the License; and Asubio will diligently use all reasonable efforts to
apply for, prosecute, maintain and enforce (except as provided for Omeros in
Section 7 above) all patents and patent applications in the Asubio Patents.  
8.3   Prior to Omeros’ marketing of any Product or making any Product available
for use in any human patients, Omeros will obtain and maintain reasonably
adequate product liability insurance.   8.4   EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT.   9   Confidentiality   9.1   Asubio and Omeros hereby affirm
and incorporate by reference the terms of the Mutual CDA, a copy of which is
attached hereto as Exhibit A, except to the extent that the terms of the Mutual
CDA may conflict with the terms of this Agreement, in which case the terms of
this Agreement shall prevail. The parties further agree that all Confidential
Information (as defined in the Mutual CDA) disclosed by either party to the
other party during the term of this Agreement shall be subject to the terms of
the Mutual CDA, and that the mutual obligations of nondisclosure and non-use set
forth in the Mutual CDA shall subsist for a period of five (5) years after the
termination of this Agreement.   9.2   The terms of this Agreement shall be
maintained in strict confidence by both Asubio and Omeros, and may not be
disclosed by either party without the consent of the other party, except to each
party’s Affiliates, employees, directors, auditors, counsel, financial advisers,
consultants, shareholders, investors, as part of due-diligence reviews by
prospective corporate partners, financers and acquirers, and as may be required
under a court order or decree or as required to comply with any governmental
law, rule or regulation. Asubio also acknowledges and agrees that Omeros will be
legally required and shall be permitted to disclose this Agreement and its terms
in filings with the U.S. Securities and Exchange Commission.   10  
Indemnification   10.1   Each party (the “Indemnifying Party”) shall indemnify,
hold harmless and defend the other party and its Affiliates, and their
employees, officers, directors, consultants and agents (the “Indemnified Party”)
against any and all claims, suits, losses, liabilities, damages, costs, fees,
and expenses (“Claims”) resulting from or arising directly out of the
Indemnifying Party’s breach of any representation, warranty or obligation under
this

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



    Agreement, or the Indemnifying Party’s exercise of the rights and
obligations under the License or any sublicense, except that such obligation to
indemnify, hold harmless and defend shall not extend to any Claims to the extent
such Claims result from or arise directly from the negligence or misconduct of
the Indemnified Party. Neither party shall be liable to the other party under
this Agreement for any indirect, incidental, consequential or special damages.  
11   Term and Termination   11.1   Unless terminated earlier as set forth in
Subsections 6.2, 11.2 or 11.3, this Agreement and the License shall remain in
full force and effect so long as there is a valid, subsisting and enforceable
claim in any patent included within the Asubio Patents, the Compound Improvement
Patents or the Field Improvement Patents or any patentable claim included in any
pending patent application included in the Asubio Patents, the Compound
Improvement Patents or the Field Improvement Patents.   11.2   Omeros may
terminate this Agreement by providing ninety (90) days advance written notice of
termination under this Subsection 11.2 to Asubio, with or without cause;
provided that if Omeros terminates this Agreement under this Subsection then
Omeros shall thereafter not make, use, offer for sale, sell or sublicense any
Product that is encompassed by one or more unexpired, valid and enforceable
claim(s) of the Asubio Patents, the Compound Improvement Patents or the Field
Improvement Patents.   11.3   Either party may terminate this Agreement at any
time in the event that the other party (a) breaches any material obligation of
this Agreement by first submitting written notice of breach to the breaching
party, which breach is not substantially cured within ninety (90) days of the
receipt of such notice, followed by written notice of termination then being
sent to the breaching party, or (b) declares or is adjudged by a court of
competent jurisdiction to be insolvent, bankrupt or in receivership, and such
insolvency, bankruptcy or receivership materially limits such party’s ability to
perform its obligation under this Agreement, excluding reorganizations entered
into by such party with the consent of the other party, which consent shall not
be unreasonably withheld.   11.4   The provisions of Sections and Subsections
7.1 (limited to the patent ownership provisions), 7.3 (limited to the patent
ownership provisions), 8 (Representations, Warranties, but excluding continued
obligations regarding patent prosecution and maintenance), 9 (Confidentiality),
10 (Indemnification), 12 (Use of Names) and 13 (Miscellaneous) above shall
survive expiration or termination of this Agreement for the period set forth
therein or, if no period is set forth therein, then indefinitely.   11.5  
Termination of this Agreement for any reason shall not release any party hereto
from any liability which at the time of such termination has already accrued to
the other party or which is attributable to a period prior to such termination,
nor preclude either party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



12   Use of Names   12.1   Nothing contained in this Agreement confers any right
to either party to use in advertising, publicity, or other promotional
activities any name, trade name, trademark, or other designation of the other
party hereto, and neither party shall make such use without the prior written
consent of the other party. The parties agree not to make any press release or
public announcement, written or oral, relating to this Agreement without the
prior written approval of the other party. Asubio acknowledges that Omeros
intends to issue a press release legally required or advised by its legal
counsel concerning this Agreement concurrent with making a legally required
filing of a Form 8-K disclosing the signing of this Agreement with the U.S.
Securities and Exchange Commission, and shall provide Asubio with a draft of
such press release for approval, which approval shall not be unreasonably
withheld. When filing of a copy of this Agreement with the U.S. Securities and
Exchange Commission, which may be subsequent to the filing of the Form 8-K
disclosure of the signing of this Agreement, Omeros shall use reasonable efforts
to redact commercially sensitive information in a confidential treatment
request, shall provide Asubio a copy of such request for approval and comment,
and shall incorporate all timely received reasonable comments to the extent
legally permissible.   13   Miscellaneous   13.1   This Agreement including
appended Schedules A-D and appended Exhibit A constitutes the entire
understanding of the parties hereto regarding the subject matter of this
Agreement, and no other representation, agreement, promise or undertaking
altering, modifying, taking from or adding to the terms of this Agreement shall
have any effect unless the same is reduced to writing and duly executed by the
parties hereto. In the event of any conflict between the main body of this
Agreement and any attachments thereto or documents incorporated by reference
therein, the provisions of the main body of this Agreement shall control. This
Agreement expressly supersedes the MTA.   13.2   Either party’s failure to
enforce any provision of this Agreement will not be considered a waiver of
future enforcement of that or any other provision.   13.3   The laws of the
state of Delaware, United States, without regard to its conflict-of-laws
provisions, shall govern this Agreement, its interpretation and its enforcement,
and any disputes arising out of or related to this Agreement.   13.4   The
parties agree that the U.S. Federal Courts located in the state of Delaware,
United States will have sole and exclusive jurisdiction over any disputes
arising under this Agreement, and each party hereby consents to the jurisdiction
and venue of such courts for such purposes.   13.5   In the event that it is
necessary for either party of this Agreement to take legal action to enforce any
of the terms, conditions or rights contained herein, or to defend any such
action, then the prevailing party in such action shall be entitled to recover
from the other party all reasonable costs and expenses, including attorneys
fees, related to such legal action.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



13.6   In the event that any portion of this Agreement is held invalid or
unenforceable by a court of law, that provision will be construed and reformed
to permit enforcement of the provision to the maximum extent permissible
consistent with the parties’ original intent, and if such construction is not
possible, such provision shall be struck from this Agreement, and the remainder
of the Agreement shall remain in full force and effect as if such provision had
never been part of this Agreement.   13.7   For the purposes of this Agreement,
the parties hereto are independent contractors, and nothing in this Agreement
shall be construed to place them in the relationship of partners, principal and
agent, employer/employee or joint venturers. Except as provided expressly
herein, each party agrees that it shall have no authority to bind or obligate
the other party, nor shall any party hold itself out as having such authority.  
13.8   Neither party will be liable for failure or delay in performing any
obligation under this Agreement, or will be considered in breach of this
Agreement, if such failure or delay is due to a natural disaster or any cause
reasonably beyond such party’s control, provided that such party resumes
performance as soon as possible following the end of the event that caused such
delay or failure of performance.   13.9   This Agreement including all right and
obligations hereunder shall not be assignable by either party without the prior
written consent of the other party except in connection with any acquisition or
merger of such party or sale of all or substantially all of its assets;
provided, however, that this Agreement shall be assignable by either party to
its Affiliates. This Section shall not be construed in any way to limit Omeros’
rights to grant, at Omeros’ sole discretion, sublicenses under the License.
Subject to these restrictions, this Agreement will be binding upon and will
inure to the benefit of the parties’ permitted successors and assignees,
including each party’s successor-Affiliates.   13.10   Either party shall be
permitted to cause its Affiliates to perform any and all obligation under this
Agreement on behalf of such party. Such party shall guarantee and be responsible
all obligations and performances undertaken by its Affiliates.   13.11   Any
notice required or permitted to be given hereunder by either party shall be in
writing and shall be (a) delivered personally, (b) sent by an internationally
recognized courier service, charges prepaid, or (c) delivered by facsimile (with
the original promptly sent by any of the foregoing manners) to the addresses or
facsimile numbers of the other party set forth below, or at such other addresses
as may from time to time be furnished by similar notice by either party. The
effective date of any notice hereunder shall be the date of receipt by the
receiving party.

         
If to Omeros:
  If to Asubio:    
Omeros Corporation
  Asubio Pharma Co., Ltd.  
1420 Fifth Avenue, Suite 2600
  9-11, Akasaka 2-Chome  
Seattle, WA 98101
  Minato-Ku, Tokyo 107-8541  
U.S.A.
  Japan

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



         
Attention: Gregory A. Demopulos, M.D.,
  Attention: General Manager  
Chairman & CEO
  Intellectual Property and  
 
  Licensing Department  
 
     
And copy to: Marcia S. Kelbon,
     
Patent & General Counsel
     
 
     
Fax: (206) 676.5005
  Fax: +81-3-3588-9602  
Phone: (206) 676.5000
  Phone: +81-3-3588-9710

13.12   This Agreement may be executed in one or more counterparts, each of
which will be considered an original, and all of which will constitute the same
instrument.

     IN WITNESS WHEREOF, Omeros and Asubio have each acknowledged and accepted
this Agreement by causing it to have been signed by their respective duly
authorized officials.

                      OMEROS CORPORATION       ASUBIO PHARMA CO., LTD.    
 
                   
By:
  /s/ Gregory A. Demopulos
 
      By:   /s/ Seiichi Yokoyama
 
   
 
  Name: Gregory A. Demopulos, M.D.           Name: Seiichi Yokoyama    
 
  Title:   Chairman & CEO           Title:   President    
 
                   
 
  Date: 3/3/10           Date: 3/3/10    

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule A
Asubio Pharma Co., Ltd. — Omeros Corporation
License Agreement
Asubio Patents
1) [†] having PDE7 inhibitory activity
International Publication Number: [†]

          Country   Application Date   Application Number [†]   [†]   [†] [†]  
[†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]  
[†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†]

2) [†] having PDE7-inhibitory activity
International Publication Number: [†]

          Country   Application Date   Application Number [†]   [†]   [†] [†]  
[†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]   [†]   [†] [†]  
[†]   [†] [†]   [†]   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule B
Asubio Pharma Co., Ltd. — Omeros Corporation
License Agreement
Asubio Know-How

      Document/File Title   Date of Disclosure [†]   [†] [†]   [†] [†]   [†] [†]
  [†] [†]   [†] [†]   [†] [†]   [†] [†]   [†] [†]   [†] [†]   [†] [†]   [†] [†]
  [†] [†]   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule C
Asubio Pharma Co., Ltd. — Omeros Corporation
License Agreement
Parent Compounds

                          Identification             Number in Asubio Reference
          Applicable European Number   Structure   Molecular Weight   Patent
Application [†]   [†]   [†]   [†] [†]   [†]   [†]   [†] [†]   [†]   [†]   [†]
[†]   [†]   [†]   [†] [†]   [†]   [†]   [†] [†]   [†]   [†]   [†] [†]   [†]  
[†]   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Schedule D
Asubio Pharma Co., Ltd. — Omeros Corporation
License Agreement
Excluded Compounds



[†]
 
 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



Exhibit A
Mutual Confidential Disclosure Agreement of June 6, 2008 and
Amendment of June 18, 2009
OMEROS CORPORATION
MUTUAL CONFIDENTIAL DISCLOSURE AGREEMENT
     This Confidential Disclosure Agreement (“Agreement”) is entered into as of
June 6, 2008 by and between OMEROS CORPORATION (“Omeros”) and ASUBIO PHARMA CO.,
LTD. (“Asubio”). In the course of business negotiations and transactions between
the parties hereto, either or both parties and agents thereof (including without
limitation, attorneys and consultants representing the parties) may disclose
certain confidential and proprietary information for the sole purpose of
evaluating a potential business relationship and/or performing in accordance
with any separate agreement that may be reached between the parties that does
not supersede this Agreement (“Purpose”). The parties want to provide for the
protection of any such confidential and proprietary information disclosed by one
party (the “disclosing party”) to which the other party receiving the
information (the “recipient”) may have access. Omeros and Asubio agree that this
Agreement shall be binding on each company’s affiliates. For purposes of this
Agreement, the term “affiliates” shall include each party’s subsidiary
corporations, other corporations or business entities for which the party owns
or controls at least a majority interest. In consideration of continuing
negotiations for or entering into business transactions, the parties agree:

1.   Covenant Not to Disclose. For a period of five (5) years from the date of
last disclosure hereunder, the recipient of any Confidential Information
(defined in Section 2) will not at any time disclose or otherwise make known or
available to any person, firm, corporation (including, without limitation, any
parent corporation) or other entity, or use for its own account or for any
purpose other than the Purpose, any Confidential Information prior to or during
the term of this Agreement, without the express prior written consent of the
disclosing party. The recipient shall utilize reasonable procedures to safeguard
Confidential Information, including releasing Confidential Information only to
employees or consultants who have agreed to abide by the recipient’s obligations
hereunder on a “need-to-know” basis. All Confidential Information shall be
disclosed in writing or, if first disclosed orally or visually, shall be
summarized in writing and then provided to the recipient within thirty (30) days
of initial disclosure.   2.   Confidential Information.   2.1   For information
disclosed by Omeros, “Confidential Information” means any and all information
relating to Omeros’ programs concerning agents, compositions and therapeutic
methods targeting phosphodiesterase 7 (“PDE7”), and includes, without
limitation, research and development information, know-how, inventions, trade
secrets, patent applications, technical data, targets (genes or proteins),
knock-out and knock-in mouse strains, gene expression profiles, behavioral and
physiological assays, phenotypes, cell lines, cellular, biochemical and chemical
assays, chemical structures, chemical structure-activity relationships,
formulae, treatment methods, clinical trial design criteria, protocols,
investigators’ brochures, drawings, designs, models, samples, processes,
chemistry, manufacturing and controls information, regulatory information, and
any type

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-1-



--------------------------------------------------------------------------------



 



  of product development, business or marketing plans or strategies, financial
information, customer lists or other customer information.       For information
disclosed by Asubio, “Confidential Information” means any and all information
relating to Asubio’s compounds and programs targeting PDE7, and includes,
without limitation, research and development information, know-how, inventions,
trade secrets, patent applications, technical data, targets (genes or proteins),
knock-out and knock-in mouse strains, gene expression profiles, behavioral and
physiological assays, phenotypes, cell lines, cellular, biochemical and chemical
assays, chemical structures, chemical structure-activity relationships,
formulae, treatment methods, clinical trial design criteria, protocols,
investigators’ brochures, drawings, designs, models, samples, processes,
chemistry, manufacturing and controls information, regulatory information, and
any type of product development, business or marketing plans or strategies,
financial information, customer lists or other customer information.   2.2  
Notwithstanding the foregoing, Confidential Information does not include any
information concerning any agents, compositions or therapeutic methods for the
treatment of diseases that are currently classified as immune diseases or skin
diseases. In addition, Confidential Information does not include information
that the recipient can establish:   2.2.1   is or becomes generally available to
the public other than as a result of a disclosure by the recipient;   2.2.2  
was in the possession of the recipient prior to its being furnished to the
recipient under this Agreement, provided that the source of such information was
not known to the recipient to be bound by a confidentiality agreement with, or
other contractual, legal, or fiduciary obligation of confidentiality to the
disclosing party or any other party with respect to such information and that
such prior possession can reasonably be proven by the recipient by written
records;   2.2.3   becomes available to the recipient on a non-confidential
basis from a source other than the disclosing party, provided that such source
is not bound by a confidentiality agreement with, or other contractual, legal,
or fiduciary obligation of confidentiality to the disclosing party or any other
party with respect to such information; or   2.2.4   is independently developed
by the recipient without reference to the Confidential Information, provided
that such independent development can reasonably be proven by the recipient by
written records.   2.3   If the recipient is required by order of a court of
law, administrative agency, or other governmental body to disclose any of the
Confidential Information, the recipient will promptly provide the disclosing
party with reasonable advance written notice if at all possible to enable the
disclosing party the opportunity to seek a protective order or to otherwise
prevent or limit such legally required disclosure, will use reasonable efforts
to cooperate with the disclosing party to obtain such protection, and will
disclose only the legally required portion of the Confidential Information. Any
such legally required disclosure will not relieve recipient from its obligations
under this Agreement to otherwise limit the disclosure and use of such
information as Confidential Information.   3.   Limitations on Use. In further
recognition of the value of Confidential Information, the recipient acknowledges
that it shall not engage in the reproduction of Confidential Information through
the techniques of “reverse engineering”. The recipient shall not make any use,
either directly or indirectly, of any Confidential Information to which the
recipient has been, is or will be exposed, except in the ordinary course of
business

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-2-



--------------------------------------------------------------------------------



 



    pursuant to this Agreement for the Purpose or as may be expressly authorized
in a separate specific written agreement between the parties. Nothing in this
Agreement shall be construed as giving recipient any license or other right
under any intellectual property of the disclosing party. Neither party shall
disclose the existence and nature of this Agreement or the fact that it is
evaluating the other party’s Information, except that such disclosure to a
party’s present and potential employees, consultants, officers, directors,
shareholders and investors is permitted, and neither party shall use the name of
the other party in any publicity or advertising without that party’s prior
written approval.   4.   Return of Confidential Information. When requested by
the disclosing party or at the termination of the relationship giving rise to
this Agreement, whichever first occurs, the recipient immediately shall deliver
all Confidential Information and all copies thereof in its possession or in the
possession of its employees, provided that the recipient’s legal counsel may
retain one archival copy of the Confidential Information solely for purposes of
ensuring compliance with this Agreement.   5.   Specific Performance. The
parties acknowledge that (a) the covenants set forth in Sections 1, 3 and 4 are
essential elements of the transactions contemplated in this Agreement and that,
but for the agreement to comply with such covenants, the parties would not have
entered into such transactions, and that the parties have consulted with, or
have had the opportunity to consult with, counsel and have been advised in all
respects concerning the reasonableness of such covenants as to scope and limit
of time; (b) the disclosing party will not have any adequate remedy at law if
the recipient violates the terms of Sections 1, 3 or 4 fails to perform any of
its other obligations hereunder; and (c) the disclosing party shall have the
right, in addition to any other rights it may have, to obtain in any court of
competent jurisdiction temporary, preliminary and permanent injunctive relief to
restrain any breach, threatened breach, or otherwise to specifically enforce any
of such covenants or any other obligations of the recipient if the recipient
fails to perform any of its obligations under this Agreement.   6.   Term. This
Agreement and the obligations of nondisclosure and nonuse set forth herein shall
terminate five (5) years after the date of the last disclosure of Confidential
Information under this Agreement, provided that the obligations concerning
improvements of Section 5 of this Agreement shall survive termination of the
Agreement. Prior to termination of this Agreement, either party may deliver
written notice to the other party that it no longer wishes to receive
Confidential Information under this Agreement, after receipt of which any
information subsequently sent in writing or orally disclosed by either party
shall be deemed non-confidential.   7.   Miscellaneous. This Agreement shall be
binding upon and inure to the benefit of the parties’ successors and assigns.
The waiver of any breach of any provision of this Agreement or failure to
enforce any provision hereof shall not operate or be construed as a waiver of
any subsequent breach by any party. The invalidity of all or any part of any
section of this Agreement shall not render invalid the remainder of this
Agreement or the remainder of such section. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. In any litigation or disputes arising out of
this Agreement, the substantially prevailing party will be entitled to recover
all reasonable costs and attorneys’ fees, including costs and fees on appeal.
The provisions of this Agreement shall not be construed as limiting any rights
or remedies that either party may otherwise have under the applicable law.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-3-



--------------------------------------------------------------------------------



 



8.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, USA.

            OMEROS CORPORATION
      By:   /s/ Marcia S. Kelbon         Printed name Marcia S. Kelbon       
Its VP, Patent & General Counsel        ASUBIO PHARMA CO., LTD.
      By  /s/ Keijiro Sugimura         Printed name Keijiro Sugimura, Ph. D.   
    Its General Manager, Intellectual Property & Licensing Department     

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-4-



--------------------------------------------------------------------------------



 



AMENDMENT TO MUTUAL CONFIDENTIAL DISCLOSURE AGREEMENT
     AMENDMENT TO MUTUAL CONFIDENTIAL DISCLOSURE AGREEMENT (this “Amendment”) is
made and entered into this 18th day of June, 2009, by and between Asubio Pharma
Co., Ltd., with an address at 9-11 Akasaka 2-Chome, Minato-Ku, Tokyo 107-8541
Japan (“Asubio”) and Omeros Corporation, with an address at 1420 Fifth Avenue,
Suite 2600, Seattle. WA 98101, U. S. A. (“Omeros”),
WITNESSETH:
     WHEREAS, Asubio and Omeros have entered into a mutual confidential
disclosure agreement dated June 6, 2008 (the “CDA”); and
     WHEREAS, Asubio and Omeros now wish to amend the CDA to provide for the
disclosure of the Confidential Information to certain officers and employees of
Asubio’s affiliates.
     NOW, THEREFORE, the parties agree as follows:
     1. Any initially capitalized terms not otherwise defined herein shall have
the meanings given in the CDA.
     2. Notwithstanding the Section 1 of the CDA, Asubio may disclose the
Confidential Information to its Affiliates’ officers and employees who have a
need to know for the Purpose, provided that Asubio has first advised such
officers and employees of the confidential nature of the Confidential
Information and ensures that such officer and employee is subject to
confidentiality obligations substantially similar to those set forth in the CDA.
For purposes of this Amendment, “Affiliates” shall mean any corporation or other
entity directly or indirectly controlled by, controlling or under common control
with Asubio, and for such purpose “control” shall mean the direct or indirect
ownership of more than fifty percent (50%) of the voting interest in such
corporation or other entity, or the power to direct the management of such
corporation or other entity.
     3. Except as expressly amended hereby, all terms of the CDA, shall remain
unchanged and in full force and effect.
     4. This Amendment may be executed in two (2) counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     IN WITNESS HEREOF the parties hereto have executed this Amendment as of the
day and year first above written.

                      ASUBIO PHARMA CO., LTD.       OMEROS CORPORATION    
 
                   
By:
  /s/ Keijiro Sugimura       By:   /s/ Marcia S. Kelbon    
 
  Name: Keijiro Sugimura, Ph. D.           Name: Marcia S. Kelbon    
 
 
Title:   General Manager, Intellectual
   Property & Licensing Department
          Title:   VP, Patent & General Counsel    

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-1-